FILED
                            NOT FOR PUBLICATION                              JUL 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERTO HERRERA,                                 No. 14-16371

               Plaintiff - Appellant,            D.C. No. 1:12-cv-01565-SKO

 v.
                                                 MEMORANDUM*
HUU NGUYEN; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                         for the Eastern District of California
                   Sheila K. Oberto, Magistrate Judge, Presiding**

                             Submitted June 22, 2015***

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      California state prisoner Roberto Herrera appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Herrera consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to his serious medical needs and retaliation. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion the district court’s

dismissal for failure to comply with a court order, Pagtalunan v. Galaza, 291 F.3d
639, 640 (9th Cir. 2002), and we affirm.

      The district court did not abuse its discretion by dismissing Herrera’s action

without prejudice after Herrera failed to file a legible amended pleading in

compliance with the local rules, despite being warned that failure to do so could

result in dismissal. See E.D. Cal. R. 130(b) (documents filed with the court must

be presented legibly); Pagtalunan, 291 F.3d at 640, 642-43 (discussing the five

factors for determining whether to dismiss a case for failure to comply with a court

order and noting that dismissal should not be disturbed absent “a definite and firm

conviction” that the district court “committed a clear error of judgment” (citation

and internal quotation marks omitted)).

      Because we affirm the district court’s dismissal for failure to comply with a

court order, we do not consider Herrera’s challenge to the district court’s order

dismissing his first amended complaint. See Al–Torki v. Kaempen, 78 F.3d 1381,

1386 (9th Cir. 1996) (interlocutory orders cannot be appealed after a dismissal for

failure to prosecute, even if the failure is negligent or due to a mistake).

      AFFIRMED.


                                            2                                  14-16371